DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9 and 11-15 and is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ihm et al. (US 2011/0032459 A1).
Re claims 1 and 8, Ihm et al. discloses a display device comprising a first positioning plate (230), a second positioning plate (112) and a liquid crystal layer (150) is arranged between the first positioning plate and the second positioning plate; a surface of the first positioning plate close to the liquid crystal layer is provided with a plurality of protruding structures (232) protruding toward the liquid crystal layer; and the plurality of protruding structures is comb-type arc-shaped structures (Fig. 1).
Re claim 2, Ihm et al. discloses the device wherein a surface of the second positioning plate (112) close to the liquid crystal layer is provided with a plurality of recessed structures (117) recessed away from the liquid crystal layer.
Re claim 3, Ihm et al. discloses the device wherein the liquid crystal layer (150) has an identical thickness at any position between the first positioning plate and the second positioning plate.
Re claim 4, Ihm et al. discloses the device wherein the number of the plurality of recessed structures (117) is the same as the number of plurality of protruding structures (232), and each recess structure is arranged oppositely to one of the plurality of protruding structure, a shape of the recessed structure matches with a shape of the protruding structure, and a size of the recessed structure matches with a size of the protruding structure.
Re claim 5, Ihm et al. discloses the device wherein the plurality or recessed structures (117) and the plurality of protruding structures (232) have arc curved surfaces.
Re claim 6, Ihm et al. disclose the device wherein the plurality of protruding structures (232) is sequentially connected on the surface of the first positioning plate (230) close to the liquid crystal layer.
Re claim 7, Ihm et al. discloses the device wherein the first positioning plate and the second positioning plate are made of a transparent material (in order for the reflecting layer 116 to be functional).
Re claim 9, Ihm et al. discloses the device further comprising an array substrate (100); and an opposite substrate (200); wherein the optical structure (112, 230) is disposed between the array substrate and the opposite substrate; or the first positioning plate (230) is disposed on the opposite substrate, and the second positioning plate (112) is disposed the array substrate.
Re claim 11, Ihm et al. discloses the device wherein the first positioning plate is disposed on the array substrate, and the second positioning plate is disposed the opposite substrate; or the first positioning plate (230) is disposed on the opposite substrate, and the second positioning plate (112) is disposed on the array substrate (100). 
Re claim 12, Ihm et al. discloses a method comprising forming a first positioning plate (230) on a surface on which a plurality of protruding structures (232) is provided; providing a second positioning plate (112) and oppositely arranging the first positioning plate and the second positioning plate to form a cell, wherein the surface of the first positioning plate provided with the plurality of protruding structures (232) faces the second positioning plate with liquid crystal to form a liquid crystal layer (150), and wherein the plurality of protruding structures is comb-type arc-shaped structures (Fig. 1).
Re claim 13, Ihm et al. discloses the method wherein the providing the second positioning plate (112) comprises forming the second positioning plate on a surface of which a plurality of recessed structures (117) is provided; and the surface of the second positioning plate provided with the plurality of recessed structures faces the first positioning plate (230).
Re claim 14, Ihm et al. discloses the method of forming the first positioning plate comprising providing a color film substrate (200); coating a transparent material (230) on the color filter substrate; and forming the plurality of protruding structures (232) on the transparent material layer through a patterning process to form the first positioning plate; or, providing an array substrate; coating a transparent material layer on the array substrate; and forming the plurality of protruding structures on the transparent material layer through a patterning process to form the first positioning plate.


Re claim 15, Ihm et al. discloses the method of forming the second positioning plate comprising providing a color film substrate; coating a transparent material layer on the color film substrate; and forming the plurality of recessed structures on the transparent material layer through a patterning process to form the second positioning plate; or, providing an array substrate (100); coating a transparent material layer (112) on the array substrate; and forming the plurality of recessed structures (117) on the transparent material layer through a patterning process to form the second positioning.

Response to Arguments
Applicant's arguments filed 1/27/2022 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that Ihm does not disclose, teach or suggest at least the limitation that “the plurality of protruding structures is comb-type arc shaped structures”, Examiner submits that “arc” as defined by www.dictonary.com is “any unbroken part of the circumference of a circle or other curved line”.  Therefore, the protruding parts (232) may be a comb-type arc shaped structure since the protruding parts are defined by curved lines. Additionally, Applicant argues that the arcs of the claimed invention are connected end to end.   However, this feature is not recited in the rejected claims.

Allowable Subject Matter
Claim 16 allowed.
Claim 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294. The examiner can normally be reached M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD H KIM/            Primary Examiner, Art Unit 2871